Citation Nr: 1456143	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-27 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The evidence of record indicates that the Veteran's diabetes mellitus, type II has been manifested by the need for insulin, restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent, but not higher, rating for diabetes mellitus, type II have been met.  38 U.S.C.A. § 1110, 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

By correspondence dated in May 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records are also associated with the claims file, as are VA and private medical records.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has also been met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Veteran's type II diabetes mellitus has been rated 20 percent disabling under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).

Turning to the merits of the claim, on VA diabetes mellitus examination in July 2010, the Veteran reported that his course since onset had gotten progressively worse.  He started on 8 units of insulin in 2008 but was currently on 18 units, as well as an oral hypoglycemic agent, and a restricted diet.  He had hypoglycemic reactions or ketoacidosis which did not require hospitalization.  The Veteran visited a diabetic care provider monthly or less often for treatment of his diabetes.  He was instructed to follow a restricted diet, but no restriction in ability to perform strenuous activities.  The Veteran's diabetes reportedly had a severe effect on exercise.  

The Veteran has consistently reported, and the medical evidence shows that his diabetes has been difficult to control.  Private and VA treatment records reflect that since he began taking insulin his dosage has continued to be increased.  He started at 8 units and is currently taking 65 units.  At the February 2014 Board hearing, the Veteran testified that he keeps daily logs of his glucose levels and activities.  He also stated that he noticed when his daily activity level increased, his blood sugar drops and he has hypoglycemic episodes.  The Veteran is already limited in his physical activities as a result of other diabetes related conditions, so the hypoglycemic episodes are not a result of strenuous activity, but rather mild, everyday activities.  He reported that his hypoglycemic episodes are unpredictable and occur at various times throughout the day or night.  

A February 2012 note from Dr. T. instructed the Veteran to restrict his activities at home and at work due to increased levels of diabetes and neuropathy.  A January 2014 treatment note lists the Veteran's type II or unspecified diabetes mellitus with neurological manifestations as uncontrolled.  Based on the low blood sugar episodes, the Veteran was also instructed to modify his medication and food intake based on known or unknown activity levels.  

On review of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus is warranted.  The threshold requirement for a 40 percent rating is regulation of activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  In order to meet a higher rating of 40 percent, the Veteran must have been told to avoid any strenuous occupational or recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  While the Veteran was not advised to avoid strenuous occupational and recreational activities specifically, the Board notes that it has been well-established that the Veteran has been unable to perform any strenuous occupational and recreational activities due to his other diabetes related issues.  There would be no reason for his treating physicians to instruct the Veteran to avoid such activities that he could not participate in to begin with.  In this case, an increase in activity level of regular mild daily activities causes the Veteran to experience hypoglycemic episodes.  

The RO has noted that regulation of activities is needed for diabetics who have experienced a hard time keeping their blood sugar on an even keel.  The RO also stated that evidence of difficulty in control would include things such as frequent changes of doses of insulin, more frequent health care provider visits, frequent episodes of hypoglycemia, episodes of ketoacidosis, etc.  The evidence of record shows that the Veteran's diabetes has been hard to control, with the January 2014 treatment reflecting that his diabetes is uncontrolled.  Additionally, the Veteran has had frequent changes in his insulin dosage, and has had frequent, unpredicted episodes of hypoglycemia.  Therefore, the Board finds that a 40 percent rating is warranted for the Veteran's service-connected diabetes mellitus under DC 7913.  A higher, 60 percent rating is not warranted, however, because, while the Veteran's diabetes requires insulin, restricted diet, and regulation of activities, the preponderance of the evidence does not show that he has experienced episodes of ketoacidosis or hypoglycemic reactions that have required one or two hospitalizations per year or visits to a diabetic care provider twice a month.  Likewise, the Board finds that a 100 percent rating is not warranted in this case because the preponderance of the evidence does not reflect that the Veteran has experienced progressive loss of weight or strength as a result of his diabetes at any point during the appeal period.  

Extraschedular

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) and has concluded that no referral is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected diabetes mellitus and other service-connected disabilities related to that disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria found in the rating schedule for diabetes mellitus shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

A rating of 40 percent, but no higher, for type II diabetes mellitus is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


